       Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 ATUL PACHORI,                                       CIVIL ACTION NO. 2:21-CV-00925
          Plaintiff,
                                                     SECTION
 v.
                                                     JUDGE: NANNETTE JOLIVETTE
                                                     BROWN
 NIPPON KAIJI KYOKAI
 CORPORATION,
                                                     MAGISTRATE: DANA DOUGLAS
          Defendant.


                                     ANSWER TO COMPLAINT

        COMES NOW the Defendant Nippon Kaiji Kyokai (“ClassNK” or “Defendant”)

(incorrectly named by Plaintiff as “Nippon Kaiji Kyokai Corporation”), by and through its attorney

of record, and responds to Plaintiff Atul Pachori’s (“Plaintiff”) Complaint for Intentional

Discrimination (the “Complaint,” Dkt. 1) as follows:

                                       GENERAL DENIALS

        Except as expressly admitted below, Defendant denies each and every allegation against it

and denies liability to Plaintiff.

        Plaintiff’s headings are repeated below solely for organizational purposes. If a response to

these headings is necessary, Defendant specifically denies, and does not adopt, the allegations and

characterizations set forth in these headings.

                                        FIRST DEFENSE

        Plaintiff’s claims are barred, in whole or in part, because they fail to state a claim upon

which relief can be granted.




                                                 1
       Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 2 of 16




                                       SECOND DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean hands, waiver,

ratification, release, consent, and/or estoppel.

                                        THIRD DEFENSE

       Any damages allegedly sustained by Plaintiff are the result of his own actions or omissions

and were not caused by Defendant.

                                       FOURTH DEFENSE

       Plaintiff’s claims for back pay and other damages are barred to the extent that Plaintiff

failed to mitigate his damages.

                                         FIFTH DEFENSE

       Defendant asserts that if Plaintiff prevails on his claims against Defendant, which are at all

times denied, Defendant is entitled to an offset of any amounts claimed by Plaintiff based on his

actual earnings and/or compensation from a collateral source and/or the amounts Plaintiff could

have earned by exercising due diligence to find other work.

                                         SIXTH DEFENSE

       Plaintiff’s claims are barred in that at all times mentioned in the Complaint, the actions and

conduct of Defendant were undertaken in good faith, and in a reasonable belief that such actions

and conduct were lawful and valid.

                                      SEVENTH DEFENSE

       The termination of Plaintiff’s employment was in all respects lawful as Plaintiff’s

employment was terminable at will.




                                                   2
       Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 3 of 16




                                        EIGHTH DEFENSE

               If Plaintiff has suffered any damages, which Defendant specifically denies, such

damages are the results of the acts or omissions of third parties.

                                         NINTH DEFENSE

       Plaintiff is not entitled to attorneys’ fees.

                                        TENTH DEFENSE

       Plaintiff’s claims are barred in whole or, in part, by the applicable prescriptive period

and/or statute of limitations.

                                      ELEVENTH DEFENSE

       Plaintiff’s claims fail for vagueness and/or ambiguity of his Complaint.

                                      TWELFTH DEFENSE

       Assuming, arguendo, that Defendant had any improper motive toward Plaintiff, Defendant

would have made the same decision with regard to Plaintiff’s employment, even in the absence of

such a motive. To the extent the actions complained of took place, if any, they were in no way

motivated by his age, or any other protected characteristics, but were based solely on legitimate,

non-discriminatory business reasons.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Defendant made all employment decisions concerning Plaintiff based on legitimate factors

other than his purported membership in a protected class.

                          FOURTEENTH AFFIRMATIVE DEFENSE

       To the extent Plaintiff’s claims differ or exceed the scope of his Charge of Discrimination

filed with the EEOC, such claims fail to state a claim upon which relief can be granted and are

barred because Plaintiff failed to meet prerequisites for bringing those claims.




                                                   3
       Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 4 of 16




                           FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiff is not entitled to punitive damages because any of Defendant’s acts or omissions

were done in good faith and Defendant had reasonable grounds for believing that any act or

omissions, if there are such acts or omissions, were not in violation of the Age Discrimination in

Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”), Title VII of the Civil Rights Act of 1964

(“Title VII”), or any other law.

                                   RESERVATION OF RIGHTS

        Defendant reserves all other defenses available under any law or statute relied on by

Plaintiff. Defendant further reserves the right to amend its Answer and Affirmative Defenses and

to revise answers and/or add defenses or counterclaims which may become known during the

course of litigation.

        AND NOW HAVING ASSERTED AFFIRMATIVE DEFENSES, Defendant answers

the allegations in Plaintiff’s Complaint as follows:

                                         JURISDICTION

        1.       This action is brought pursuant to the Age Discrimination in Employment Act of

1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), and 42 U.S.C. § 2000e et seq. (“Title VII”),

for intentional discrimination on the basis of national origin. Jurisdiction of this Court is invoked

pursuant to 28 U.S.C. § 1331.

        Response to Paragraph 1: Defendant admits that Plaintiff’s Complaint purports to assert

claims pursuant to the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §

621 et seq. (“ADEA”), and 42 U.S.C. § 2000e et seq. (“Title VII”) and that this Court has subject

matter jurisdiction over ADEA and Title VII claims pursuant to 28 U.S.C. § 1331.




                                                 4
       Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 5 of 16




                                              VENUE

        2.     Venue is proper for this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in the Eastern District of Louisiana,

specifically in an around New Orleans, and the Defendant regularly transacts business in this

District.

Response to Paragraph 2: Defendant admits that venue is proper in the Eastern District of

Louisiana. Defendant denies all other remaining allegations set forth in Paragraph 2 of the

Complaint, if any.

                                             PARTIES

        3.        The plaintiff is Atul Pachori, who is a person of full age of majority and resident

of Jefferson Parish, Louisiana. Mr. Pachori was 67 years old at the time of his termination. Further,

Mr. Pachori is a person of Indian national origin.

Response to Paragraph 3: Defendant admits that Plaintiff is a person of full age of majority and

resident of Jefferson Parish, Louisiana. Defendant denies the remaining allegations contained in

Paragraph 3 of the Complaint for lack of sufficient information to justify a belief therein.

        4.        Made defendant herein is NIPPON KAIJI KYOKAI CORPORATION

(“ClassNK”), a foreign corporation doing business in Louisiana and authorized to transact business

in the state of Louisiana, with its principal business establishment in Louisiana located in Metairie,

Louisiana. ClassNK is engaged in the business of providing maritime services to vessels including

the survey, auditing, and inspection of maritime vessels. ClassNK has over 500 employees

internationally and over 30 employees in the United States.

Response to Paragraph 4: Defendant Nippon Kaiji Kyokai (“ClassNK” or “Defendant”)

(incorrectly named by Plaintiff as “Nippon Kaiji Kyokai Corporation”), admits that it is a foreign




                                                  5
      Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 6 of 16




corporation with an office located in Metairie, Louisiana and that it has several offices throughout

the world which cover different geographic areas for providing a variety of maritime services.

Defendant denies the remaining allegations as written contained in Paragraph 4 of the Complaint.

                                   STATEMENT OF FACTS

       5.        Mr. Pachori began working for ClassNK on April 1, 2001, as a Senior Surveyor

for vessels in Miami, Florida, where he opened and managed ClassNK’s branch office. Mr. Pachori

dutifully fulfilled his job duties for twelve years when, on October 15, 2013, Mr. Pachori was

transferred to ClassNK’s New Orleans office.

Response to Paragraph 5: Defendant denies the allegations contained in Paragraph 5 of the

Complaint.

       6.        Mr. Pachori began working in ClassNK’s New Orleans office around December

1, 2013. Mr. Pachori most recently worked for ClassNK as Principal Surveyor and Lead Auditor

in the New Orleans office earning $143,000.00 per year, with fringe benefits.

Response to Paragraph 6: Defendant admits that Plaintiff began working in ClassNK’s New

Orleans office around December 1, 2013. Defendant denies the remaining allegations contained in

Paragraph 6 of the Complaint.

       7.        At all material times, Mr. Pachori was an exemplary employee for ClassNK. He

has received no warnings, write-ups, negative comments, or reprimands related to the quality or

volume of his work.

Response to Paragraph 7: Defendant denies the allegations contained in Paragraph 7 of the

Complaint.




                                                 6
      Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 7 of 16




       8.        During December 2019, ClassNK forced C. Ron Riemer to resign, who was one

of the older employees in the New Orleans branch, and approximately the same age as Pachori.

Mr. Riemer was replaced by a much younger surveyor, who is still under training.

Response to Paragraph 8: Defendant denies the allegations contained in Paragraph 8 of the

Complaint.

       9.        During 2019, ClassNK determined by internal management review that they did

not have enough employees in their New Orleans office, as a result of an “increase in work load

following environmental changes”, namely flooding of the Mississippi River. ClassNK’s plan to

address this inadequacy was to “increase number of surveyors” in 11 offices, including New

Orleans. ClassNK’s 2019 Yearly Management Review also indicated a plan to “increase number

of staff as part of human resource allocation plan for 2020 in New York, Miami, and Los Angeles.

Response to Paragraph 9: Defendant submits that the written material cited in Paragraph 9 of the

Complaint is the best evidence of its contents and denies any characterization contrary to the terms

of the written material. Defendant denies any remaining allegations in Paragraph 9 of the

Complaint.

       10.       ClassNK’s Yearly Management Review to all offices included a section on the

New Orleans office, indicating that the New Orleans office’s opportunity for “improvement of

personal skills for improvement of job quality” was to focus on “employment and education of

young surveyors.”

Response to Paragraph 10: Defendant submits that the written material cited in Paragraph 10 of

the Complaint is the best evidence of its contents and denies any characterization contrary to the

terms of the written material. Defendant denies any remaining allegations in Paragraph 10 of the

Complaint as written.




                                                 7
      Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 8 of 16




       11.       On January 16, 2020, Pachori was notified by letter from Stewart Saedong Lee

(“Mr. Lee”), the Country Manager for ClassNK over U.S. operations, that he was terminated,

effective December 31, 2020.

Response to Paragraph 11: Defendant admits the allegations contained in Paragraph 11 of the

Complaint.

       12.       On January 20, 2020, Mr. Pachori sent an email to Mr. Lee pleading to rescind

his termination notice.

Response to Paragraph 12: Defendant admits that Plaintiff sent an email carbon copying Mr.

Lee, but Defendant submits that the written material cited in Paragraph 12 of the Complaint is the

best evidence of its contents and denies any characterization contrary to the terms of the written

material.

       13.       On February 12, 2020, after Pachori inquired about his termination, he was

advised by A. Naruse, from the ClassNK Human Resources Department, that his termination “is

the result of our decent consideration between Head office and Country Manager.” In that message,

Pachori was told “[w]e thank you a lot for your operation on NK activities for 19 years. Your high

quality survey performance are expected as the same now until December 31, 2020.”

Response to Paragraph 13: Defendant submits that the written material cited in Paragraph 13 of

the Complaint is the best evidence of its contents and denies any characterization contrary to the

terms of the written material. Defendant denies any remaining allegations in Paragraph 13 of the

Complaint as written.

       14.       Pachori’s March 14, 2020 Annual Performance Review was fully satisfactory

and he received no comments on further necessary training.




                                                8
      Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 9 of 16




Response to Paragraph 14: Defendant submits that the written material cited in Paragraph 14 of

the Complaint is the best evidence of its contents and denies any characterization contrary to the

terms of the written material.

       15.        After Mr. Pachori was notified of his termination, but before his actual

termination, ClassNK began soliciting applications for Mr. Pachori’s replacement.

Response to Paragraph 15: Defendant denies the allegations contained in Paragraph 15 of the

Complaint for lack of sufficient information to justify a belief therein.

       16.        Pachori wrote again to Mr. Lee on June 30, 2020, asking ClassNK to reconsider

its decision to terminate him.

Response to Paragraph 16: Defendant admits that Plaintiff sent an email on June 30, 2020 to the

ClassNK HR department and other individuals at ClassNK, but Defendant submits that the written

material cited in Paragraph 16 of the Complaint is the best evidence of its contents and denies any

characterization contrary to the terms of the written material.

       17.        ClassNK’s employee handbook states: “ClassNK is an equal opportunity

employer and will not discriminate on the basis of race, religion, color, sex, religion, sexual

orientation, national origin, age, ancestry, marital status, being a party to a civil union, handicap

or disabilities or perception of disabilities, political activity, or other protected class status.

Discrimination in violation of this policy is prohibited.”

Response to Paragraph 17: Defendant submits that the written material cited in Paragraph 17 of

the Complaint is the best evidence of its contents and denies any characterization contrary to the

terms of the written material. Defendant denies any remaining allegations in Paragraph 17 of the

Complaint as written.




                                                  9
      Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 10 of 16




        18.       Mr. Pachori filed a charge of discrimination on the basis of age and national

origin with the Equal Employment Opportunity Commission on or about September 23, 2020.

Response to Paragraph 18: Defendant does not have sufficient information to admit or deny the

allegations contained in Paragraph 18 of the Complaint and, accordingly, denies them.

        19.       Mr. Pachori received a right to sue notice issued April 28, 2021, authorizing him

to bring private suit against ClassNK. Mr. Pachori provided written notice of his intent to sue at

least thirty days prior to the filing of this complaint. This complaint is timely filed within 90 days

of plaintiff’s receipt of the right-to-sue notice.

Response to Paragraph 19: Defendant does not have sufficient information to admit or deny the

allegations contained in Paragraph 19 of the Complaint and, accordingly, denies them.

                               COUNT I
     AGE DISCRIMINATION IN VIOLATION OF THE ADEA AND LA. R.S. 23:312

        20.       Defendant ClassNK are employers within the definition of 29 U.S.C. § 630(b),

who employee over 500 employees internationally and over 30 employees in the United States.

ClassNK is further subject to Louisiana’s Prohibition of Age Discrimination, La. R.S. 23:312.

Response to Paragraph 20: The allegations contained in Paragraph 20 of the Complaint assert

legal conclusions for which no response is required. To the extent a response is required,

Defendants deny the remaining allegations contained in Paragraph 20 of the Complaint.

        21.       The plaintiff was over forty years of age at the time of the discrimination

complained of in this complaint. Specifically, Mr. Pachori was 67 years old at the time he was

notified of his termination.

Response to Paragraph 21: Defendant admits that Plaintiff was over 40 years at the time of his

termination but denies the remaining allegations in Paragraph 21 of the Complaint for lack of

information to justify a belief therein.



                                                     10
     Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 11 of 16




       22.       Mr. Pachori was and is qualified and capable to perform the duties of Principal

Surveyor and Lead Auditor for ClassNK, which job can be performed not only in New Orleans,

but any of ClassNK’s many offices in the United States.

Response to Paragraph 22: Defendant denies the allegations in Paragraph 22 of the Complaint.

       23.       ClassNK terminated Mr. Pachori because of his age, without consideration of his

ability to perform the job, further disclosed their discriminatory intent through their Yearly

Management Review’s express intention to focus on “employment and education of young

surveyors” in the New Orleans office, even though the New Orleans office was singled out for an

“increase [in the ] number of surveyors.”

Response to Paragraph 23: Defendant submits that the written material cited in Paragraph 23 of

the Complaint is the best evidence of its contents and denies any characterization contrary to the

terms of the written material. Defendant denies any remaining allegations in Paragraph 23 of the

Complaint as written.

       24.       ClassNK’s direct and unambiguous statement that age of surveyors was the

principal consideration for the New Orleans office demonstrates that Mr. Pachori’s age was the

determining factor in ClassNK’s decision to fire him.

Response to Paragraph 24: Defendant submits that the written material cited in Paragraph 24 of

the Complaint is the best evidence of its contents and denies any characterization contrary to the

terms of the written material. Defendant denies any remaining allegations in Paragraph 24 of the

Complaint as written.

       25.       As a result of ClassNK’s discrimination of Mr. Pachori on the basis of his age,

Mr. Pachori sustained damages including, without limitation, loss of past and future lost wages

and fringe benefits, including back pay and front pay, lost promotional opportunities, lost career




                                               11
       Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 12 of 16




advancement opportunities, emotional distress, mental anguish, humiliation, damage to

reputation, expenses finding further employment, and all other damages as will be shown more

fully at trial.

Response to Paragraph 25: Defendant denies the allegations contained in Paragraph 25 of the

Complaint.

        26.         By their intentional discrimination against Mr. Pachori, ClassNK have

maliciously and/or with reckless indifference violated the federally protected rights of Mr. Pachori,

and are therefore liable for punitive damages.

Response to Paragraph 26: Defendant denies the allegations contained in Paragraph 26 of the

Complaint.

        27.       Mr. Pachori is further entitled to receive attorney’s fees and costs of litigation

pursuant to the Fair Labor Standards Act’s provision for attorney’s fees, which incorporates claims

filed under the Age Discrimination in Employment Act.

Response to Paragraph 27: Defendant denies the allegations contained in Paragraph 27 of the

Complaint.

                                     COUNT II
                  NATIONAL ORIGIN DISCRIMINATION IN VIOLATION OF
                            TITLE VII AND LA. R.S. 23:332

        28.       Paragraphs 1 – 27 are incorporated by reference.

Response to Paragraph 28: Paragraph 28 of the Complaint requires no answer of Defendant

because it merely incorporates the allegations of Paragraphs 1 – 27 of the Complaint by reference.

To the extent a response is required, Defendant incorporates and re-avers its responses to

Paragraphs 1 – 27 of the Complaint by reference.




                                                  12
      Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 13 of 16




       29.     At all relevant times, ClassNK was the employer of Mr. Pachori, and is subject to

Title VII pursuant to 42 U.S.C. § 2000e(b), and are further subject to the Louisiana Employment

Discrimination Law, La. R.S. 23:332.

Response to Paragraph 29: The allegations contained in Paragraph 29 of the Complaint assert

legal conclusions for which no response is required. To the extent a response is required, Defendant

denies the allegations contained in Paragraph 29 of the Complaint.

       30.     Mr. Pachori received different and adverse treatment ClassNK on the basis of Mr.

Pachori’s Indian national origin.

Response to Paragraph 30: Defendant denies the allegations in Paragraph 30 of the Complaint.

       31.     Mr. Pachori’s salary was arbitrarily suppressed over the years by ClassNK, in

particular by the Country Manager, Mr. Lee, on the basis of Mr. Pachori’s Indian national origin.

Response to Paragraph 31: Defendant denies the allegations in Paragraph 31 of the Complaint.

       32.     Mr. Pachori’s comparators of Korean national origin and other national origins

received favorable treatment and base salary compared to Mr. Pachori, which treatment and base

salary was made on the basis of national origin.

Response to Paragraph 32: Defendant denies the allegations in Paragraph 32 of the Complaint.

       33.     In order to earn the same salary as his Korean comparators and persons of other

national origins working within the United States, Mr. Pachori was forced to work extensive

overtime and conduct substantially more surveys.

Response to Paragraph 33: Defendant denies the allegations in Paragraph 33 of the Complaint.

       34.     Mr. Pachori was not paid for work time from 8:30 – 9:00, or 17:00 – 17:30, while

other employees of Korean origin were paid for all time worked.

Response to Paragraph 34: Defendant denies the allegations in Paragraph 34 of the Complaint.




                                                13
       Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 14 of 16




         35.      Mr. Pachori was subjected to unwelcome harassment in the workplace, described

in paragraphs 30 – 35. In doing so, ClassNK have violated the Plaintiff’s fundamental rights as

provided Civil Rights Act of 1964 § 7, 42 U.S.C. § 2000e et seq. Specifically, Defendants have

violated § 2000e-2(a), which provides that it shall be unlawful for an employer “to discriminate

against any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s...national origin”.

Response to Paragraph 35: The Defendant denies that Plaintiff was subject to unwelcome

harassment in the workplace. The remaining allegations contained in Paragraph 35 of the

Complaint assert legal conclusions for which no response is required. To the extent a response is

required, Defendants submit that the written material cited in Paragraph 35 is the best evidence of

its contents and deny any characterization contrary to the terms of that written material and re-

avers its responses to Paragraphs 30-35 of the Complaint by reference.

         36.      As a result of ClassNK’s discrimination of Mr. Pachori on the basis of his national

origin, Mr. Pachori sustained damages including, without limitation, loss of past and future lost

wages and fringe benefits, including back pay and front pay, lost promotional opportunities, lost

career advancement opportunities, emotional distress, mental anguish, humiliation, damage to

reputation, expenses finding further employment, and all other damages as will be shown more

fully at trial.

Response to Paragraph 36: Defendant denies the allegations in Paragraph 36 of the Complaint.

         37.      By their intentional discrimination against Mr. Pachori, ClassNK have maliciously

and/or with reckless indifference violated the federally protected rights of Mr. Pachori, and are

therefore liable for punitive damages.

Response to Paragraph 37: Defendant denies the allegations in Paragraph 37 of the Complaint.




                                                  14
      Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 15 of 16




        38.     Mr. Pachori is further entitled to receive attorney’s fees and costs of litigation

pursuant to the Fair Labor Standards Act’s provision for attorney’s fees, which incorporates claims

filed under the Title VII.

Response to Paragraph 38: Defendant denies the allegations contained in Paragraph 38 of the

Complaint.

        39.     Mr. Pachori took affirmative steps to mitigate his damages by seeking alternate

employment at all times commencing at his formal discharge on December 31, 2020.

Response to Paragraph 39: Defendant denies the allegations contained in Paragraph 39 of the

Complaint for lack of sufficient information to justify a belief therein.

        40.     Mr. Pachori is entitled to and requests a trial by jury on all issues so triable.

Response to Paragraph 40: Paragraph 40 of the Complaint contains no factual allegations against

Defendant, and therefore, no response is required. To the extent a response is deemed required,

Defendant admits that Plaintiff demands a trial by jury.

        WHEREFORE, Complainant, ATUL PACHORI, prays for a trial by jury and after due

proceedings are had, that there be judgment herein in his favor and against defendant NIPPON

KAIJI KYOKAI CORPORATION, for all sums reasonable under the premises, compensatory

damages, back pay and front pay, punitive damages, attorney’s fees, costs of these proceedings,

interest thereon from the date of judicial demand until paid, and all such other relief the plaintiff

is entitled in equity or law.

Response to “Wherefore” Paragraph: Defendant objects to Plaintiff’s demand with respect to

any claim, issue or element of relief to which Plaintiff is not entitled to a jury trial as a matter of

right. Defendant denies that Plaintiff is entitled to any relief from Defendant whatsoever.




                                                  15
     Case 2:21-cv-00925-NJB-DMD Document 5 Filed 07/12/21 Page 16 of 16




                                                    JACKSON LEWIS P.C.

                                                    s/ Katelyn W. Harrell
                                                    KATELYN W. HARRELL
                                                    La. Bar Roll No. 35164
                                                    E-mail: Katelyn.Harrell@jacksonlewis.com
                                                    JACKSON LEWIS P. C.
                                                    650 Poydras Street, Suite 1900
                                                    New Orleans, Louisiana 70130
                                                    Telephone:     (504) 208-1755
                                                    Facsimile:     (504) 208-1759

                                                    COUNSEL FOR DEFENDANT

                                CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2021, I electronically filed the foregoing document with

the Clerk of the Court by using the CM/ECF system.

                                                    s/ Katelyn W. Harrell
                                                        KATELYN W. HARRELL




       4838-4873-2913, v. 1




                                               16
